Citation Nr: 0417426	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  95-42 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

2.  Entitlement to an initial compensable evaluation for 
residuals of fractures of the right middle and ring fingers.


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The issue of entitlement to an initial rating in excess of 10 
percent for low back strain is addressed in the REMAND that 
follows the order section of this decision.   


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The residuals of fractures of the right middle and ring 
fingers are manifested by no more than ankylosis of the ring 
finger; there is no significant functional impairment of the 
right middle finger.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
residuals of fractures of the right middle and ring fingers 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5219, 
5223, 5226, 5227, 5229 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that VA's General 
Counsel has held that 
the notification requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are not applicable to initial evaluation 
issues such as the issues currently before the Board.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that through the March 2004 
supplemental statement of the case and a letter dated in May 
2003 from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  
Although VA did not specifically inform the veteran that he 
should submit any pertinent evidence in his possession, it 
did inform him of the evidence that would be pertinent and 
that he should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination and been afforded ample opportunities to appear 
for additional VA examinations.  The veteran has not 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  

Accordingly, the Board is satisfied that no further 
development of the record is required with respect to this 
claim.  

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that the veteran fractured the 
middle and ring fingers of his right hand in May 1984.  The 
report of his separation examination indicates that he had 
full strength and no limitation of use of his right hand.  
The veteran is right-handed.

According to a September 1993 VA examination report, the 
veteran's right ring finger was mobile with mild limitation 
of flexion and normal extension.  The distal phalangeal joint 
was fixed and immobile.  The right middle finger had normal 
range of motion with the exception of mild limitation of 
flexion of the proximal interphalangeal joint; there was 
normal extension.  The examiner reported a mild decrease in 
grip strength of the right hand.  X-ray studies were normal.

The veteran underwent another VA examination in February 
1999.  According to the report of that examination, the ring 
finger of the right hand had normal range of motion in all 
joints.  Sensation of the right ring finger was decreased, 
but muscle strength and grip strength were 4/5 and 5/5, 
respectively.  The veteran did not complain to the examiner 
about his middle finger.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.




Analysis

The veteran's residuals of fractures of the right middle and 
ring fingers are currently rated as noncompensably disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5227, which provides 
that ankylosis of the ring finger warrants a noncompensable 
evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5229 provides that a 
noncompensable evaluation is warranted for limitation of 
motion of the middle finger when there is less than a one 
inch gap between the fingertip and the proximal transverse 
crease of the palm and extension is limited by no more than 
30 degrees.  A 10 percent evaluation is warranted for a gap 
of one inch or more between the fingertip and the proximal 
transverse crease of the palm, or with extension limited by 
more than 30 degrees.  

Favorable ankylosis of the middle and ring fingers of one 
hand warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5223.  A 20 percent evaluation is authorized 
for unfavorable ankylosis of the middle and ring fingers of 
one hand.  38 C.F.R. § 4.71a, Diagnostic Code 5219.

At the 1993 VA examination, the veteran was found to have 
functional impairment of the right ring finger which could be 
viewed as favorable ankylosis.  At the most recent VA 
examination in 1999, he was found to have little functional 
impairment of the right ring finger.  At the 1993 examination 
he was found to have mild limitation of flexion of the 
proximal interphalangeal joint of the middle finger.  No 
complaint or functional impairment pertaining to the right 
middle finger was noted at the 1999 VA examination.  

Under the schedular criteria, the fracture residuals are 
properly evaluated as noncompensably disabling since the 
veteran has no more than mild functional impairment of the 
middle finger and even unfavorable ankylosis of the ring 
finger does not justify the assignment of a compensable 
evaluation.   

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a compensable rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial compensable rating for residuals of 
fractures of the right middle and ring fingers is denied.


REMAND

With respect to the veteran's claim for a higher initial 
evaluation for low back disability, the Board notes that the 
criteria for evaluating disabilities of the spine were 
amended in August 2003.  The report of the veteran's February 
1999 VA examination is not adequate for purposes of rating 
the veteran's low back disability under the new criteria.  
Moreover, the RO has not considered the veteran's claim under 
the new criteria.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC, for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain any outstanding 
evidence pertinent to the claim.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and request 
him to submit the outstanding evidence. 

2.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination 
requested below.

3.  After the above has been 
accomplished, to the extent possible, the 
RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected low back disability.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability.  
Any indicated studies, including an X-ray 
study and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If the lumbosacral spine is ankylosed, 
the examiner should identify the angle of 
ankylosis, provide an opinion as to 
whether it is at a favorable or 
unfavorable angle, and indicate whether 
it results in difficulty walking because 
of a limited line of vision, restricted 
opening of the mouth and chewing, 
breathing limited to diaphragmatic 
respiration, gastrointestinal symptoms 
due to pressure of the costal margin on 
the abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or dislocation, 
or neurologic symptoms due to nerve root 
stretching.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should then readjudicate the 
issue on appeal.  The RO should consider 
all potentially applicable criteria, to 
include the new criteria for evaluating 
disabilities of the spine.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  

No action is required of the veteran until he is otherwise 
notified by VA but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



